Citation Nr: 1042319	
Decision Date: 11/10/10    Archive Date: 11/18/10

DOCKET NO.  07-17 622	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES


1.  Entitlement to service connection for flat feet. 

2.  Entitlement to an initial compensable rating for left ear 
hearing loss. 

3.  Entitlement to an evaluation in excess of 10 percent for left 
knee patellofemoral syndrome (previously rated as left knee 
edema). 

4.  Entitlement to service connection for sleeping impairment, to 
include as secondary to service-connected low back and cervical 
spine disabilities. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J. Murray, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from October 1983 to April 
2004. 

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office in Roanoke, Virginia (RO).  
In that rating decision, the RO granted service connection for 
left ear hearing loss and for left knee disability, and assigned 
both a noncompensable evaluation, effective from May 1, 2005.  It 
also denied the claims service connection for right knee 
disorder, bilateral flat feet and for sleeping impairment.  The 
Veteran appealed the assigned evaluations and the denial of his 
claims. 

By the way of an April 2009 rating decision, the RO granted 
service connection for right knee disorder and assigned a 10 
percent evaluation, effective from May 1, 2004.  Since the full 
benefit sought pertaining to right knee disorder has been 
awarded, the matter is no longer on appeal.  In the April 2006 
rating decision, the RO also increased the assigned evaluation 
for left knee disability from zero to 10 percent disabling, 
effective from May 1, 2004.  

The issue of entitlement to service connection for sleep 
impairment is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's flat feet were likely incurred during his 
active service.  

2.  The evidence shows no worse than Level I hearing for the 
right ear (non-service connected disorder) and Level III hearing 
for the left ear during the period for consideration. 

3.  The Veteran's left knee disability has been manifested by no 
more than limitation of extension and flexion with painful 
motion, edema and crepitus.  There is no objective evidence of 
arthritis, subluxation or instability, nonunion or malunion of 
the tibia and fibula, or genu recurvatum. 


CONCLUSIONS OF LAW

1.  The criteria for service connection for flat feet have been 
met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 
3.303 (2010).

2.  The criteria for a compensable disability rating have not 
been met for the Veteran's left ear hearing loss.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. §§ 4.85, 4.86, Diagnostic Code 6100 
(2010).

3.  The criteria for an evaluation in excess of 10 percent for 
left knee disability, currently identified as patellofemoral 
syndrome, have not been met.  38 U.S.C.A.   §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 
4.59, 4.71a, Diagnostic Codes 5003, 5024, 5260-5261 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

1.   VA's Duty to Notify and Assist 

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs has a 
duty to notify and assist claimants in substantiating a claim for 
VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  

VA is required to notify the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  VA will inform the Veteran of the type of information and 
evidence that VA will seek to provide, and of the type of 
information and evidence, the claimant is expected to provide.  
38 C.F.R. § 3.159(b).  VA must provide such notice to the 
claimant prior to an initial unfavorable decision on a claim for 
VA benefits by the agency of original jurisdiction (AOJ), even if 
the adjudication occurred prior to the enactment of the VCAA.  
See Pelegrini v. Principi, 18 Vet. App. 112, 119-120 (2004).  
These VCAA notice requirements apply to all elements of a claim 
for service connection, so VA must specifically provide notice 
that a disability rating and an effective date will be assigned 
if service connection is awarded.  Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).

Here, the record reflects that VA provided the Veteran with some 
of the notice required under the VCAA on how to substantiate his 
claims in a December 2004 letter, prior to the initial evaluation 
of the claims.  By the way of a May 2008 letter, VA informed the 
Veteran of rating criteria and effective date provisions that are 
pertinent to the appellant's claim regarding service connection.  

Although the May 2008 notice was sent after the initial 
adjudication, the Board finds this error nonprejudicial to the 
Veteran.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  In 
this regard, the notice provided in the May 2008 letter fully 
complied with the requirements of 38 U.S.C. § 5103(a), 38 C.F.R. 
§ 3.159(b), and Dingess, supra, and after the notice was provided 
the case was most recently readjudicated in April 2009, and an 
supplemental statement of the case was provided to the Veteran.  
See Pelegrini II, supra; Mayfield v. Nicholson, 20 Vet. App. 537 
(2006) (a (supplemental) statement of the case that complies with 
all applicable due process and notification requirements 
constitutes a readjudication decision).

Moreover, the claims concerning left ear hearing loss and left 
knee disability are claims for higher initial ratings, which is a 
downstream issue from that of service connection, 38 U.S.C.A. § 
5103 notice is not required.  See VAOPGCPREC 8-2003 (Dec. 22, 
2003); Dingess v. Nicholson, 19 Vet. App. 473, 491 (2006).

In light of the above, the Board finds that all notices required 
by VCAA and implementing regulations were furnished to the 
Veteran and that no useful purpose would be served by delaying 
appellate review to send out additional VCAA notice letters.

In addition to its duty to notify, or inform, the Veteran with 
regard to his claim, VA also has a duty to assist the Veteran in 
the development of the claim.  This duty includes assisting the 
Veteran in the procurement of service treatment records and 
records of pertinent medical treatment since service, and 
providing the Veteran a medical examination when necessary.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In this case, VA has made 
reasonable efforts to obtain any available pertinent records as 
well as all relevant records adequately identified by the 
Veteran.

The Board finds that VA has made reasonable efforts to obtain 
relevant record adequately identified by the Veteran.  
Specifically, the information and evidence that have been 
associated with the claims file consist of the Veteran's post-
service medical records, and other pertinent documents discussed 
below.  

Additionally, the Veteran was provided with VA examinations in 
January 2005, and additional VA examinations in November 2009, in 
conjunction with his claims.  The VA examination reports are 
adequate for VA adjudication purposes.  See Barr v. Nicholson, 21 
Vet. App. 303, 311 (2007).  

The Board is also aware of the United States Court of Appeals for 
Veterans Claims (Court) decision in Martinak v. Nicholson, 21 
Vet. App. 447, 455 (2007) which held that in addition to 
dictating objective test results, a VA audiologist must fully 
describe the functional effects caused by a hearing disability in 
his or her final report.  While not argued by the Veteran's 
representative, the Board notes that both the January 2005 and 
November 2009 VA examination reports document the Veteran's 
complaints of difficulty hearing conversations on his left side.  
While neither  VA examiners fully discussed the functional 
effects caused by the Veteran's left ear hearing loss disability, 
there is no indication in the record that it would amount to 
functional effects are beyond the criteria considered under the 
regular schedular standards so as to warrant a referral for an 
extraschedular rating under 38 C.F.R. § 3.321.  The Board finds 
that any failure on the part of VA examiners to fully discuss the 
functional effects caused by the Veteran's claimed disability 
would amount to harmless error.

For the foregoing reasons, the Board therefore finds that VA has 
satisfied its duty to notify and its duty to assist pursuant to 
the VCAA.  See 38 U.S.C.A. §§ 5102 and 5103; 38 C.F.R. 
§§ 3.159(b), 20.1102; Pelegrini, supra; Quartuccio v. Principi, 
16 Vet. App. 183 (2002).

2.  Service Connection for Flat Feet 

Service connection may be granted for a disability resulting from 
disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110 (West 2002); 38 C.F.R. § 3.303(a).  Service 
connection may also be granted for any disease diagnosed after 
discharge when all of the evidence establishes that the disease 
was incurred in service.  38 C.F.R. § 3.303(d).

To prevail on the issue of service connection, there must be (1) 
medical evidence of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence of a 
nexus between the claimed in-service disease or injury and the 
current disability. See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

The chronicity provision of 38 U.S.C.A. § 3.303(b) is applicable 
where the evidence, regardless of its date, shows that the 
veteran had a chronic condition in service or during an 
applicable presumption period and still has such condition.  Such 
evidence must be medical unless it relates to a condition as to 
which, under the Court's case law, lay observation is competent.  
Savage v. Gober, 10 Vet. App. 488, 498 (1997).  

The determination as to whether the requirements for service 
connection are met is based on an analysis of all the evidence of 
record and the evaluation of its credibility and probative value.  
38 U.S.C.A. § 7104(a) (West 2002); Baldwin v. West, 13 Vet. App. 
1 (1999); 38 C.F.R. § 3.303(a).

If there is at least an approximate balance of positive and 
negative evidence regarding any issue material to the claim, the 
claimant shall be given the benefit of the doubt in resolving 
each such issue.  38 U.S.C.A. § 5107; Ortiz v. Principi, 274 F.3d 
1361, 1364 (Fed. Cir. 2001); 38 C.F.R. §§ 3.102.  On the other 
hand, if the Board determines that the preponderance of the 
evidence is against the claim, it has necessarily found that the 
evidence is not in approximate balance, and the benefit of the 
doubt rule is not applicable.  Ortiz, 274 F.3d at 1365.

Here, the Veteran asserts entitlement to service connection for 
flat feet.  He reports that his flat feet developed in service.  
The record shows that he has a current diagnosis of flat feet.  
See the report of the January 2005 general VA examination.  Thus, 
the critical question is whether the Veteran's current flat feet 
are at least as likely as not related to service.  As is 
explained below, the Board finds it likely that his flat feet, 
like his service-connected left hammertoes, are related to 
service.  

The service treatment records shows that the Veteran's feet were 
evaluated as normal on all the periodic examination reports.  The 
service treatment records also show a history of foot surgery in 
March 2002 for left hammertoes correction.  The surgery was 
performed by Dr. L. C. Z.  The January 2004 report of medical 
history prior to separation shows the Veteran complained of 
fallen arches.  

In January 2005, the Veteran was afforded a general VA 
examination.  The examination report shows a diagnosis for 
bilateral flat feet, greater on the left side than the right.  
The examiner noted that the Veteran reported he "has always had 
fallen arches" and he had difficulty running because of his flat 
feet.  The Veteran further reported that that his feet required 
surgical correction because of his flat feet.   

Subsequently, the Veteran has repetitively asserted that he was 
misquoted by the January 2005 VA examiner, and at the time of his 
enlistment, he did not have any foot problems.  Moreover, the 
Veteran reports that he was first diagnosed with flat feet in 
March 2003 by Dr. Z.  

The Board notes in the June 2005 rating decision the RO denied 
the Veteran's claim for service connection for flat feet, because 
there was no evidence the disorder was incurred in service.  
Despite the fact that the Veteran has consistently maintained 
that his flat feet were incurred in service, he was diagnosed 
with flat feet less than a year after discharge, and there was no 
evidence a pre-existing disorder, the RO denied the Veteran's 
claim for service connection.  The RO denial was based in large 
part on the finding contained in the January 2005 VA examination 
report, that the Veteran reported that he has "always had fallen 
arches".   

After thorough review of all the records in the claims file, it 
appears that this response contained in the January 2005 VA 
examination report is the primary basis for the RO's denial of 
the claim.  Beyond this lone response, there is no other 
indication in the medical records that shows the Veteran's flat 
feet were not incurred during service.   

Weighing against the RO's decision based is not only the 
Veteran's statement on his initial claim (averring that the 
condition began in 2002) but also the Veteran's response to the 
RO decision in his July 2006 notice of disagreement and May 2007 
substantive appeal.   In those documents, the Veteran 
specifically pointed out that the January 2005 VA examiner 
incorrectly sited the onset of his current disability as pre-
existing his enlistment into service.   

Throughout the course of his communications with VA, the Veteran 
has consistently maintained that his flat feet were incurred in 
service; and as such, the Board finds that his consistency is 
sufficient to outweigh the examiner's notation of the Veteran's 
singular comment during the 2005 VA examination.  

The Board finds it pertinent that the record shows that in 
addition to the Veteran's complaints of fallen arches in service, 
he was diagnosed with flat feet less than a year after his 
discharge from service.  Moreover, there is no evidence of record 
showing that he had a pre-existing flat feet disorder prior to 
service.  In fact, the report of examination prior to enlistment 
shows that he was evaluated with normal feet.  See the report of 
a November 1982 enlistment examination. 

In summary, the Veteran seeks service connection for flat feet.  
Based on credible statements given by the Veteran, the Board 
finds that he did not have flat feet prior to service and he 
incurred flat feet during service.  Weight given to the 2006 VA 
examiner's observation regarding the onset of the Veteran's flat 
feet is reduced by the Veteran's consistent claims that he 
incurred flat feet during service.  Further, the Veteran was 
diagnosed with flat feet less than a year after his discharge and 
there is no clear and unmistakable evidence that the Veteran had 
a pre-existing flat feet disorder prior to his enlistment. 

After careful review of the record, giving considerable weight to 
the Veteran's credible statements and giving the benefit of any 
doubt to the Veteran, the Board finds the evidence for and 
against the claim to be at least in approximate balance.  Under 
such circumstances, resolution of all reasonable doubt shall be 
in the Veteran's favor.  Consequently, the Board concludes that 
service connection for flat feet is warranted.

3.  Higher Rating Claims 

Disability ratings are determined by comparing present 
symptomatology with the criteria set forth in VA's Schedule for 
Rating Disabilities found in 38 C.F.R. Part 4. Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  
VA has a duty to acknowledge and consider all regulations that 
are potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases for 
its conclusion.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).

In cases involving a claim for an increased rating, VA's primary 
focus is upon the current level of the Veteran's disability.  
This will include a review of medical and lay evidence of record 
beginning one year prior to the time Veteran requested an 
increased rating.  That being said, VA will also review the 
history of the Veteran's disability in order to ensure that the 
decision regarding the current disability rating accounts for all 
the prior treatment and the severity of the disorder.   Francisco 
v. Brown, 7 Vet. App. 55, 58 (1994).  The analysis in the 
following decision is undertaken with consideration of the 
possibility that different ratings may be warranted for different 
time periods.  See id.; Hart v. Mansfield, 21 Vet. App. 505 
(2007).  This practice is known as "staged" ratings.  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the Veteran prevailing in either event, 
or whether a preponderance of the evidence is against a claim, in 
which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. 
App. 49, 55 (1990).  Any reasonable doubt will be resolved in 
favor of granting the Veteran's claim.  38 U.S.C.A. § 5107; Ortiz 
v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); 38 C.F.R. § 
3.102. 

Left Ear Hearing Loss 

The Veteran claims entitlement to a compensable disability 
evaluation for his left ear hearing loss.  He asserts that his 
hearing is more severe than a disability associated with a 
noncompensable evaluation.  The Veteran reports that he has 
difficulty understanding conversations with others who are 
standing on his left side because of his hearing impairment in 
that ear.  

The Veteran claims entitlement to a compensable disability rating 
for his bilateral hearing loss. The appropriate evaluation for 
hearing impairment is determined under the criteria in 38 C.F.R. 
§§ 4.85, 4.86. The Rating Schedule provides a table for rating 
purpose (Table VI) to determine a Roman numeral designation (I 
through XI) for hearing impairment, based on testing (by a state-
licensed audiologist), including pure-tone threshold average and 
speech discrimination (Maryland CNC test). 38 C.F.R. § 4.85 (b).

In circumstances where an examiner certifies that the use of the 
speech discrimination test is not appropriate because of language 
difficulties, inconsistent speech discrimination scores, etc., or 
where there is an exceptional pattern of hearing impairment as 
defined under 38 C.F.R. § 4.86, then Table VIa will be used to 
determine the Roman numeral designations (I through XI) for 
hearing impairment based only on pure-tone threshold average.  
38 C.F.R. § 4.85(c).  

One exceptional pattern of hearing impairment occurs when the 
pure-tone thresholds in each of the four frequencies (1K to 4K 
Hertz) are 55 decibels or greater.  Another occurs where the 
pure-tone threshold at 1K Hertz is 30 decibels or less, and the 
threshold at 2K Hertz is 70 decibels or more.  38 C.F.R. 
§ 4.86(a), (b).  The Board finds that neither of those exceptions 
is applicable to the Veteran's claim, and he has not contended 
otherwise.  As such, Table VIa will not be used to determine the 
severity of the Veteran's hearing impairment.  

Once the Veteran's hearing impairment is determined by the 
numeral designations according to Table VI, then Table VII is 
used to determine the rating assigned by combining the Roman 
numeral designation for hearing impairment of each ear.  The 
percentage evaluation is found on Table VII by intersecting the 
horizontal row appropriate for the numeric designation for the 
ear with the better hearing and the vertical column appropriate 
to the numeric designation level for the ear with the poorer 
hearing.  38 C.F.R. § 4.85(e). 

In the situation where service connection is only in effect for 
hearing loss in one ear, but not the other ear, to determine the 
percentage evaluation from Table VII, the non-service connected 
ear will be assigned a Roman Numeral designation for hearing 
impairment of I, unless the provisions of 38 C.F.R. § 3.383, 
special considerations for paired organs and extremities, apply.  
38 C.F.R. § 4.85 (f).  

Under the provisions of 38 C.F.R. § 3.383¸ compensation is 
payable for the combination of service-connected and non-service 
connected disabilities, including hearing loss,  as if both 
disabilities were service-connected as long as the non-service 
connected disability is not the result of the Veteran's own 
willful misconduct and it meets the criteria for hearing 
disability as defined under 38 C.F.R. § 3.385. 

Pursuant to VA regulations, impaired hearing will be considered a 
disability when the auditory threshold in any of the frequencies 
at 500, 1,000, 2,000, 3,000 and 4,000 Hertz is 40 decibels or 
greater; or when the auditory threshold for at least three of the 
frequencies at 500, 1,000, 2,000, 3,000 and 4,000 Hertz are 26 
decibels or greater; or when speech recognitions scores using the 
Maryland CNC test are less than 94 percent.  38 C.F.R. § 3.385.

Ratings for hearing impairment are derived by the mechanical 
application of the Rating Schedule to the numeric designation 
assigned after audiometric evaluations are rendered.  Lendenmann 
v. Principi, 3 Vet. App. 345 (1992).  In determining the 
appropriate rating for the Veteran's hearing impairment, however, 
VA must also consider whether an extra- schedular evaluation 
under 38 C.F.R. § 3.321(b) should be assigned in the case where 
the disability affect on the Veteran's occupational function and 
daily activities.  See Martinak v. Nicholson, 21 Vet. App. 447, 
454-55.

The Veteran's hearing impairment was most recently evaluated in 
December 2008.  At the time of that examination, the report 
reveals pure-tone thresholds at 500, 1,000, 2,000, 3,000 and 
4,000 Hertz, were as follows: 15, 15, 5, 20, and 20 decibels in 
the right ear; and 10, 15, 40, 90, and 95 decibels in the left 
ear.  Pure-tone threshold averages were 15 in the right ear and 
60 in the left ear.  The Maryland CNC speech recognition testing 
revealed speech recognition abilities were 100 percent in the 
right ear and 88 percent in the left ear.  The Veteran was 
diagnosed with normal hearing on the right and mild to profound 
sensorineural hearing loss on the left.  

The Board finds that the Veteran does not meet the criteria for 
hearing impairment as defined under 38 C.F.R. § 3.385 on the 
right, and he does not have an exceptional pattern of hearing 
impairment on the left.  See 38 C.F.R. §§ 4.85, 4.86.  As such, 
the Veteran's non-service connected right ear will be assigned a 
Roman Numeral designation for hearing impairment of I, and Table 
VI will be used to determine the severity of the Veteran's 
hearing impairment.  Id.  

Applying the 38 C.F.R. § 4.85, Table VI, to the Veteran's hearing 
loss scores, his right ear qualified as Level I (non-service 
connected hearing impairment), and his left ear qualified as 
Level III (puretone threshold average of 60 decibels, speech 
recognition score of 88 percent).

Considering 38 C.F.R. § 4.85, Table VII, the Veteran does not 
meet the criteria for a compensable evaluation, as the evaluation 
indicated at the intersection of the column for Roman numeral III 
for the poorer ear, and the column for Roman numeral I for the 
better ear.  There is no objective evidence that he meets the 
criteria for a compensable rating.  Although the Veteran has 
indicated that his hearing is worse than the criteria associated 
with a noncompensable evaluation, the rating criteria for hearing 
loss, as addressed above, requires the mechanical application of 
rating criteria to objectively-obtained audiometric testing 
results. Lendenmann, 3 Vet. App. at 345.  

The current noncompensable evaluation is reflected by the most 
recent medical evidence on record, and there is no indication 
that the findings from the December 2008 VA examination report 
are inadequate.  Therefore, the Board finds that the Veteran's 
claim for a compensable evaluation cannot be granted.

The Board has also considered the application of extra- schedular 
rating in this case under 38 C.F.R. § 3.321(b)(1).  The evidence 
of record shows that the functional effect of the Veteran's 
hearing impairment includes difficulty hearing others during 
conversations when the other person is standing on the Veteran's 
left side.  Although Veteran's disability causes him functional 
impairment, the evidence of records does not show that the left 
ear hearing loss has resulted in marked interference with 
Veteran's earning capacity or employment problems beyond that 
interference contemplated by the assigned evaluation, or that it 
has necessitated frequent periods of hospitalization.  The Board 
therefore finds that the impairment resulting from the Veteran's 
left ear hearing loss is appropriately compensated by the 
currently assigned schedular ratings.  Referral by the RO to the 
Director of VA's Compensation and Pension Service, under 38 
C.F.R. § 3.321, is thus not warranted. See Bagwell v. Brown, 9 
Vet. App. 337 (1996).

Finally, the Board notes that the severity of the Veteran's 
symptomatology has been relatively constant throughout the period 
of this appeal; therefore, "staged" ratings are not warranted.  
38 C.F.R. § 4.71a; Hart, 21 Vet. App. 505.  As discussed above, 
the medical evidence of record does not indicate that the 
Veteran's symptomatology has worsened to a level that warrants a 
compensable rating at any point during this period.  Should the 
Veteran's disability picture change in the future, he may be 
assigned a higher rating.  See 38 C.F.R. § 4.1.

Left Knee Disability 

The Veteran seeks a higher evaluation for his left knee 
disability, currently identified as patellofemoral syndrome.  The 
Veteran asserts that his left knee disability is more severe than 
the symptomatology contemplated by a 10 percent evaluation.  

The provisions of 38 C.F.R. § 4.40 state that disability of the 
musculoskeletal system is primarily the inability, due to damage 
or inflammation in parts of the system, to perform normal working 
movements of the body with normal excursion, strength, speed, 
coordination and endurance.  Functional loss may be due to the 
absence of part, or all, of the necessary bones, joints and 
muscles, or associated structures.  It may also be due to pain 
supported by adequate pathology and evidenced by visible behavior 
of the claimant undertaking the motion.  38 C.F.R. § 4.40.  The 
factors of disability affecting joints are reduction of normal 
excursion of movements in different planes, weakened movement, 
excess fatigability, swelling and pain on movement.  38 C.F.R.  
§ 4.45.  Painful motion with the joint or particular pathology, 
which produces a disability, warrants the minimum compensation.  
DeLuca v. Brown, 8 Vet. App. 202 (1995). 

Included within 38 C.F.R. § 4.71a are multiple diagnostic codes 
that evaluate impairment resulting from service-connected knee 
disorder, including Diagnostic Code 5256 (ankylosis), Diagnostic 
Code 5257 (other impairment, including recurrent subluxation or 
lateral instability), Diagnostic Code 5258 (dislocated semilunar 
cartilage), Diagnostic Code 5259 (symptomatic removal of 
semilunar cartilage), Diagnostic Code 5260 (limitation of 
flexion), Diagnostic Code 5261 (limitation of extension), 
Diagnostic Code 5262 (impairment of the tibia and fibula), and 
Diagnostic Code 5263 (genu recurvatum).  Arthritis evaluations 
are governed by Diagnostic Code 5003.

The Veteran's left knee disability is currently evaluated with a 
10 percent rating under hyphenated Diagnostic Codes 5299-5024.  
It had been previously evaluated as noncompensable under 
hyphenated Diagnostic Codes 5299-5261.  

It is noted that the provisions of 38 C.F.R. § 4.27 provide that 
unlisted disabilities requiring rating by analogy will be coded 
with the first two numbers of the schedule provisions for the 
most closely related body part and "99."  Hyphenated diagnostic 
codes are used when a rating under one diagnostic code requires 
use of an additional diagnostic code to identify the basis for 
the evaluation assigned.  The additional code is shown after a 
hyphen.

Diagnostic Code 5024 is for evaluating disability due to 
tenosynovitis.  A note following this code indicates that this 
condition is to be rated on limitation of motion of the affected 
part, as arthritis, degenerative.  Under Diagnostic Code 5003, 
degenerative arthritis is rated based on limitation of motion.  
Limitation of motion of the knee is rated under Diagnostic Codes 
5260 and 5261.

Normal range of motion of the knee is from 0 degrees of extension 
to 140 degrees of flexion.  38 C.F.R. § 4.71, Plate II.  

Limitation of a leg (knee) flexion is rated 0 percent when 
limited to 60 degrees, 10 percent when limited to 45 degrees, 20 
percent when limited to 30 degrees, and 30 percent when limited 
to 15 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260.  

Limitation of extension of a leg (knee) is rated 0 percent when 
limited to 5 degrees, 10 percent when limited to 10 degrees, 20 
percent when limited to 15 degrees, 30 percent when limited to 20 
degrees, 40 percent when limited to 30 degrees, and 50 percent 
when limited to 45 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 
5261.  Separate ratings may be awarded for limitation of flexion 
and limitation of extension of the same knee joint.  VAOPGCPREC 
09-04, 69 Fed. Reg. 59990 (2004).

Separate disability ratings may be assigned for distinct 
disabilities resulting from the same injury so long as the 
symptomatology for one condition is not "duplicative of or 
overlapping with the symptomatology" of the other condition.  
Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  The VA Office of 
General Counsel has stated that compensating a claimant for 
separate functional impairment under Diagnostic Code 5257 and 
5003 (degenerative arthritis) does not constitute pyramiding.  
VAOPGCPREC 23-97 (July 1, 1997).  See also VAOPGCPREC 9-04 (which 
finds that separate ratings under Diagnostic Code 5260 for 
limitation of flexion of the leg and Diagnostic Code 5261 for 
limitation of extension of the leg may be assigned for disability 
of the same joint). 
 
In the instant case, the Veteran argues that an evaluation in 
excess of 10 percent is warranted for his left knee disability.  
The Veteran's disabilities are currently identified as 
patellofemoral syndrome with loss of flexion.  Based on the 
medical evidence contained in the record, the Board finds that 
the Veteran's left knee disability is appropriately rated under 
the criteria applicable to loss of motion.  

The most recent medical evidence of record comes from the report 
of a December 2008 VA examination.  In that examination report, 
the examiner noted that the Veteran complained of left knee pain 
with activities such as bending, squatting and walking up stairs.  
The Veteran reported that he could not stand for longer than an 
hour due to pain in his left knee.  The Veteran denied symptoms 
of weakness, swelling, heat, instability, or locking in his left 
knee.  On physical examination, the examiner noted that the 
Veteran had a normal gait, but there was evidence of abnormal 
weight bearing with increased wear on the outside edge of the 
left shoe at the heel.  Range of motion was zero to 100 degrees 
with pain beginning at 100 degrees.  There was no evidence of 
additional limitation with repetitive motion.  The examiner 
observed that the Veteran's left knee joint disorder consisted of 
bony joint enlargement, crepitus, tenderness, and painful 
movement.  There was no evidence of instability, patellar 
abnormality or meniscus abnormality.  The examiner also noted 
that the x-ray findings showed no radiographic abnormalities.  
The examiner diagnosed the Veteran with patellofemoral syndrome 
in his left knee.  He opined that the Veteran's disability caused 
significant occupational impairment in that it reduced his 
mobility, created problems with lifting and carrying, and caused 
lower extremity pain.   

The evidence of record does not show that the severity of the 
Veteran's left knee disability warrants an evaluation in excess 
of 10 percent under the provisions for rating loss of motion.  
The December 2008 VA examination report shows that the Veteran's 
left knee disability is manifested by pain with activity and 
decreased range of motion with no additional limitation following 
repetitive motion.  This left knee symptomatology is 
appropriately rated under Diagnostic Codes applicable for rating 
range of motion loss.  

Here, there is no x-ray evidence of arthritis in the left knee.  
The Veteran has limited range of motion to 100 degrees on flexion 
in his left knee with evidence of painful motion.   This 
symptomatology does not support a compensable rating for the 
right knee or the left knee disabilities due to the limitation of 
extension or flexion under the applicable codes for rating loss 
of range of motion.  See 38 C.F.R. § 4.71a, Diagnostic Code 5260 
(flexion limited to 60 degrees), 5261 (extension limited to 5 
degrees).  

When considering the factors discussed in DeLuca, however, the 
Veteran's left knee disability is severe enough as to be 
evaluated with a 10 percent evaluation, and no higher, under 
limitation of flexion.  See 38 C.F.R. § 4.7; see also 38 C.F.R. 
§§ 4.40, 4.45, 4.59 as applied under DeLuca, 8 Vet. App. at 204-
08; 38 C.F.R. § 4.71a, Diagnostic Codes 5260, 5261.  At no point, 
does the medical evidence show that the Veteran's left knee 
disability due to pain warrants an evaluation in excess of 10 
percent for loss of motion.  See 38 C.F.R. § 4.71a, Diagnostic 
Code 5260, 5261.  

The Board has considered whether the Veteran is entitled to a 
separate rating under any other potentially applicable Diagnostic 
Code, including 5003 (for rating of arthritis), 5257 (for rating 
instability or subluxation), 5258 (for rating cartilage damage), 
5262 (for rating impairment of the tibia or fibula), or 5263 (for 
rating genu recurvatum).  The records on file do not contain any 
diagnosis for arthritis and there is no x-ray evidence showing 
degenerative change associated with arthritis.  There are no 
findings of instability or subluxation, cartilage damage, 
impairment of the tibia or fibula, or genu recurvatum.  Although 
the December 2008 VA examiner noted that there was positive 
evidence of abnormal weight bearing, there was no objective 
evidence of genu recurvatum due to insecurity in when bearing 
weight (rated under Diagnostic Code 5263).  As such, separate 
ratings under these other codes for rating knee disability, are 
not warranted.    

The Board has also considered whether an extraschedular rating 
under the provisions of 38 C.F.R. § 3.321(b)(1) is warranted.  
The evidence of record shows that the Veteran's left knee 
disability has a significant effect on his occupational 
functioning.  It is noted that the December 2008 VA examination 
report shows the Veteran's left knee disability decreased his 
mobility and caused him functional impairment with bending, 
squatting, lifting, carrying and climbing stairs, but there is no 
indication in the record that this causes occupational impairment 
beyond that already contemplated by the assigned evaluation.  
Further, the evidence does not show that the Veteran's knee 
disability has resulted in marked interference with Veteran's 
earning capacity or employment problems beyond that interference 
contemplated by the assigned evaluation, or that it has 
necessitated frequent periods of hospitalization. The Board 
therefore finds that the impairment resulting from the Veteran's 
left knee disability is appropriately compensated by the 
currently assigned schedular ratings.  Referral by the RO to the 
Director of VA's Compensation and Pension Service, under 38 
C.F.R. § 3.321, is thus not warranted. See Bagwell v. Brown, 9 
Vet. App. 337 (1996).

Finally, the Board notes that the severity of the Veteran's 
symptomatology in his knee has been relatively constant 
throughout the period of this appeal; therefore, "staged" 
ratings are not warranted.  38 C.F.R. § 4.71a; Hart, 21 Vet. App. 
505.  As discussed above, the medical evidence of record does not 
indicate that the symptomatology associated with disability in 
his knee has worsened to a level to warrant a compensable rating 
at any point during this period.  Should the Veteran's disability 
picture change in the future, he may be assigned a higher rating.  
See 38 C.F.R. § 4.1.

In sum, the Board finds that the preponderance of the medical 
evidence is against a finding in favor of an evaluation in excess 
of 10 percent for left knee disability due to loss of motion.  
See 38 C.F.R. § 4.71a, Diagnostic Code 5024-5260.  The evidence 
of record does not show that a separate compensable evaluation is 
warranted for left knee disability.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5257-5263.  As a preponderance of the evidence 
does not support compensable ratings for bilateral knee 
disability, the benefit of the doubt rule is not applicable.  See 
38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
The Veteran's claims must be denied.


ORDER

Service connection for flat feet is granted. 

An initial compensable rating for left ear hearing loss is 
denied. 

A rating in excess of 10 percent for left knee patellofemoral 
syndrome is denied.


REMAND

The Veteran seeks service connection for sleeping impairment, to 
include as secondary to his service-connected low back and 
cervical spine disabilities.  After a review of the record, the 
Board finds that additional development is necessary prior to 
adjudication of the claim.  In particular, a VA examination is 
needed to obtain a medical opinion on whether the Veteran has a 
current diagnosed disorder that is etiologically related to his 
service.  

Although the Veteran was afforded a general VA examination in 
January 2005, the report contains insufficient medical evidence 
to adjudicate the claim for service connection for sleeping 
impairment.  The January 2005 VA examination report shows that 
the Veteran has "Sleep disorder minimal decrease in sleep 
secondary to pain at night."  The examination report fails to 
show whether the Veteran has a current separate diagnosed 
disorder that represents a "disability" for VA compensation 
purposes.  A new VA examination is in order to determine if the 
Veteran has a current diagnosed disability, claimed as sleeping 
impairment, and to obtain a medical opinion on whether any 
diagnosed disability is etiologically related to service, to 
include as caused or aggravated by service-connected 
disabilities.  See 38 U.S.C.A. § 5103A (d); 38 C.F.R. § 
3.159(c)(4).  

Prior to any examination, the RO/AMC should attempt to obtain any 
outstanding VA or private treatment records.  If any identified 
records cannot be obtained, a memorandum should be included in 
the file explaining the procedures undertaken to attempt to find 
the records and why such attempts were not fully successful.    

Accordingly, the case is REMANDED for the following action:

1.  Ask for the Veteran's assistance in 
obtaining any outstanding records of 
pertinent VA or private treatment.  If any 
identified records cannot be obtained, a 
memorandum should be included in the file 
explaining the procedures undertaken to 
attempt to find the records and why such 
attempts were not fully successful.    

2.  After all the available records have been 
associated with the claims folder, schedule 
the Veteran for an appropriate VA examination 
to determine the nature and etiology of any 
current sleeping disorder.  The claims folder 
must be provided to and reviewed by the 
examiner in conjunction with the examination.  
All indicated tests and studies should be 
performed, and all findings should be set 
forth in detail.  It is requested that the VA 
examiner address the following questions: 

a).  Identify whether the Veteran has a 
current diagnosed disorder, claimed as 
sleeping impairment.  

b).  The examiner should provide an 
opinion on whether such diagnosed disorder 
constitutes a separate disability for the 
purpose of VA compensation, that is, one 
that is more than a manifestation of pain 
associated with his service connected 
disabilities and it impairs his earning 
capacity.  

c).  If there is a separate diagnosed 
sleeping disorder, whether it is at least 
as likely as not that the disorder is 
etiologically related to service, to 
include as caused or aggravated by his 
service-connected disabilities? 

The examiner should provide a clinical 
rationale for any opinion expressed.  If the 
examiner is unable to answer any of the above 
questions, then he or she should so indicate 
and provide a rationale for why an answer 
could not be provided. 

4.  Then re-adjudicate the claim under 
review.  If any benefit sought remains 
denied, issue the Veteran and his 
representative a supplemental statement of 
the case (SSOC).  An appropriate period of 
time should be allowed for response.  
Thereafter, the case should be returned to 
the Board for further appellate 
consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).

______________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


